Dissenting Opinion by
Judge MacPhail:
There is no doubt that the majority opinion strictly complies with the literal reading of Gaito v. Pennsylvania Board of Probation and Parole, 488 Pa. 397, 412 A.2d 568 (1980). I suggest, however, that the broad holding of the Pennsylvania Supreme Court in Gaito should not govern the result in the instant case.
Here, the Petitioner has already received the benefit of his pre-sentence time inasmuch as it was *413credited by the sentencing court to his minimum sentence and Petitioner was transferred from the county prison to the State Correctional Institution after serving just two months and two days of his eleven and one-half month minimum sentence after he was sentenced on November 5, 1979. His petition for review (filed after he was transferred to the State Correctional Institution) now asks for credit on his original sentence for the same pre-sentence time. I do not believe it was the intent of Gaito that a prisoner should twice receive credit for pre-sentence time. Rather, I would suggest that Gaito applies where the prisoner has not already received credit for such pre-sentence time. Quite obviously, the prisoner cannot be retransferred to the county prison to serve the time for which he wants credit now on his original sentence. Therefore, the only practical solution is to refuse to credit that time to his original sentence as the Board has done.
I would sustain the preliminary objection and dismiss the petition.
President Judge Crumlish and Judge Rogers join in this dissent.